Citation Nr: 0411920	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-17 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from March 22, 2002, through April 22, 
2002, at the Samaritan Medical Center in Watertown, New York. 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  






INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979, and from October 1986 to June 1992.  He died in 
May 2002.  The appellant is the veteran's daughter, and has 
been appointed as the executrix of his estate.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs (VA) Medical Center in Canandaigua, New York, (MC) 
that the appellant was not entitled to payment or 
reimbursement for the cost of private medical expenses 
incurred from March 22, 2002, through April 22, 2002, at the 
Samaritan Medical Center in Watertown, New York.  The NAO 
issued a statement of the case in July 2002, and the 
appellant perfected an appeal to the Board.  The Board 
remanded the case for additional development and 
readjudication in December 2003, and the action requested has 
been completed by the NAO.  The case is now ready for final 
appellate review. 


FINDINGS OF FACT

1.  Prior to the veteran's death, service connection was in 
effect for arteriosclerotic heart disease, rated as 60 
percent disabling; back strain, rated as 10 percent 
disabling; and a disorder of the skeletal system and scars, 
both rated as non-compensable.  He was assigned a total (100 
percent) rating based upon individual unemployability due to 
service-connected disabilities, effective from May 1, 1996, 
but there is no indication that he had a total service-
connected disability which was permanent in nature.

2.  The veteran underwent treatment from March 22, 2002, 
through April 22, 2002, at the Samaritan Medical Center in 
Watertown, New York. 

3.  VA payment or reimbursement of the costs of the private 
medical care provided from March 22, 2002, through April 22, 
2002, at the Samaritan Medical Center was not authorized 
prior to the veteran's undergoing that treatment.

4.  The treatment at issue from March 22, 2002, through April 
22, 2002, was not for an adjudicated service-connected 
disability or for a non-service-connected disability that 
aggravated a service-connected disability.  

5.  The veteran was entitled to benefits under a health plan 
contract; namely, Medicare Part B. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred from March 22, 2002, through April 22, 
2002, at the Samaritan Medical Center in Watertown, New York, 
are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000-17.1003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

The Secretary has issued implementing regulations setting out 
specific duties in assisting claimants in developing 
evidence; however, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that at least some aspects of the VCAA are applicable 
to this appeal.  The Board is aware that the Secretary of 
Veterans Affairs has filed a motion with the U.S. Court of 
Appeals for Veterans Claims seeking review and clarification 
of the Pelegrini decision.  The Board further finds that, to 
the extent the VCAA is applicable in this matter, the 
requirements of that law have been satisfied.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the evidence 
of record  to ascertain whether remand or other development 
is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of the 
evidence appears to be complete, especially in view of the 
fact that, unlike many questions subject to appellate review, 
the issue of whether the appellant is entitled to 
reimbursement or payment of medical expenses, by its very 
nature, has an extremely narrow focus.  The NAO, in May and 
August 2002 letters mailed to the appellant, the July 2002 
Statement of the Case (SOC), and the March 2004 Supplemental 
Statement of the Case (SSOC), set forth the law and facts in 
a fashion that clearly and adequately explained the basis of 
its decision.  The NAO has obtained the pertinent billing and 
treatment records for the treatment in question, and the 
appellant has not submitted or made reference to any 
additional records which would tend to substantiate her 
claim.  

The Board finds that all obtainable evidence identified by 
the appellant relative to her claim has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
supra (noting VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents in file 
providing notification which complies with the VCAA).  The 
Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the NAO. 

The Board's over-riding concern is that there be no prejudice 
to the appellant in proceeding with a final decision in this 
case.  In the present case, the appellant has been informed 
on multiple occasions, including by letter, SOC, and SSOC, of 
the factual circumstances necessary to substantiate her 
claim, and the NAO has obtained records pertinent to her 
claim.  This evidence was duly considered by the NAO.  
Therefore, the Board finds that no useful purpose would be 
served by remanding this case yet again for more evidentiary 
or procedural development, as such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The United States Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237 (Fed. Cir. 2003).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

The appellant contends that the criteria for entitlement to 
payment or reimbursement of private medical expenses incurred 
from March 22, 2002, through April 22, 2002, at the Samaritan 
Medical Center in Watertown, New York are met because this 
treatment was for a non-service-connected disability that 
"aggravated" the veteran's service-connected cardiovascular 
disorder.  She also contends that the treatment in question 
was emergent and that a VA facility was not feasibly 
available to provide this treatment, since the closest VA 
medical center was in Syracuse, New York, approximately 100 
miles away, and the veteran was too ill to be taken to the 
VAMC at the time in question.




The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including:  "[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2003).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2003).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.")  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission, per 38 C.F.R. § 17.54.

In the instant case, there is no evidence that the veteran or 
appellant obtained prior authorization for payment of the 
private medical expenses in question, no is it contended as 
such.  In Smith v. Derwinski, 2 Vet. App. 378 (1992), the 
Court noted that emergency medical care received from a non-
VA hospital requires authorization pursuant to 38 C.F.R. 
§ 17.54.  The veteran in that case had argued that his non-VA 
care was authorized because his VA treating physician had 
informed him that arrangements were made for him to be 
treated at non-VA medical facility.  The Court, in rejecting 
that contention, observed that the advice of a doctor to go 
to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.

In the instant case, as in Smith, it has not been contended 
that VA specifically agreed to pay the medical bills incurred 
at the private facility.  Moreover, as in Smith, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with here, as a result of which proper 
authorization from VA was not obtained.  Also, while the 
appellant does not appear to be arguing that employees of the 
VAMC said anything that could constitute "authorization" 
for the private treatment at issue, even if statements to 
that effect had been made, such statements would not 
constitute authorization for private hospitalization within 
the meaning of 38 U.S.C.A. § 1703(a).  In this regard, the 
aforementioned VAOPGCCONCL 1-95, at 8-9, which, in response 
to the question "Who has the authority to approve or 
authorize a request for private hospitalization at VA expense 
under 38 U.S.C.A. § 1703(a), and what type of action(s) is 
necessary to constitute prior authorization under 38 C.F.R. § 
17.54?" stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), its reasoning, quoted above, is 
persuasive and clearly applies in the present matter.  In 
this case, there is no evidence that the veteran or the 
appellant obtained proper authorization for payment of the 
private medical expenses incurred from March 22, 2002, to 
April 22, 2002, from a VA employee with appropriate 
authority, namely the VAMC director or a VA clinic director.

Moreover, even if, under the provisions of 38 C.F.R. § 17.54, 
a qualifying telephone call was made by the appropriate 
authority, any authorization made would be of no consequence 
because the appellant would still not be entitled to 
reimbursement under 38 U.S.C.A. § 1703.  Under that section 
of the statute, VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C. § 
1703(a)(1)-(8).  However, in this case, there was no 
indication of any "contract" between VA and the private 
facilities used by the veteran.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received from March 22, 
2002, through April 22, 2002, at the Samaritan Medical Center 
in Watertown, New York, was not obtained pursuant to 38 
C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C.A. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.' " Malone v. Gober, 10 Vet. 
App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a) (emphasis 
added by the Court).  In any case where reimbursement would 
be in order for the veteran under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
. . . to the hospital or other health facility furnishing the 
care or services."  38 U.S.C.A. § 1728(b) (West 2002).  



Reimbursement under 38 U.S.C.A. § 1728(b) is available only 
"where (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability, or (D) for any illness, injury, 
or dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a) (emphasis added); 38 
C.F.R. § 17.120 (2003).  In light of the contentions of the 
appellant cited above, it is clear that she feels that these 
are the criteria which provide the basis for the benefits 
sought in the instant case. 

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); H.R. Rep. 
No. 93-368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical services . . 
. from sources other than the VA.  Eligible veterans are 
those receiving treatment for a service-connected disability. 
. . .  Services must be rendered in a medical emergency and 
VA or other Federal facilities must not be feasibly 
available.").



The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2003).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities. 38 C.F.R. § 
17.130 (2003).

Having reviewed the evidence, the Board finds that the 
appellant is not eligible for payment or reimbursement under 
38 U.S.C. § 1728 for the private medical expenses in question 
because she has not satisfied all of the three necessary 
criteria listed therein.  Specifically, the Board notes that 
prior to the veteran's death, service connection was in 
effect only for the following disabilities:  arteriosclerotic 
heart disease, rated as 60 percent disabling; back strain, 
rated as 10 percent disabling; and a disorder of the skeletal 
system and scars, each rated as noncompensable.  A copy of a 
Rating Decision in the file shows that the veteran was 
awarded an individual unemployability rating effective from 
May 1, 1996, but there is no indication that the total 
disability was found to be permanent in nature.  Thus, as the 
veteran did not have total permanent service-connected 
disability prior to his death, the treatment in question must 
have been rendered for an adjudicated service-connected 
disability or for a non-service-connected disability 
"associated with and held to be aggravating a service-
connected disability."  38 U.S.C.A. § 1728(a); 38 C.F.R. 
§ 17.120 (2003).

Review of the reports from the treatment in question rendered 
in March and April 2002 indicate that the veteran was 
admitted to the Samaritan Medical Center in septic shock with 
severe weakness, hypotension, and leukocytosis.  During this 
hospitalization, the treatment included an arthrotomy and 
major synovectomy of the left knee.  There was a report of 
gross purulent discharge in the left knee, and the veteran 
underwent incision and drainage of a left foot abscess.  
Treatment included a broad spectrum of antibiotics, and 
cultures revealed that the veteran's infection bacteria was 
staphylococcus aureus.  A cardiologist indicated that a 
repeat echocardiogram was not indicated unless he developed a 
heart murmur or acute congestive heart failure, neither of 
which was demonstrated during this hospitalization.  The 
reports from this treatment also indicated that "cardiac-
wise [the veteran] had remained stable and had no complaints 
of chest pain or any shortness of breath." 

While the Board has considered the contention of the 
appellant that the treatment in question was for a disability 
that aggravated or was otherwise related to the veteran's 
service-connected heart disability, she is not deemed 
competent to present evidence concerning matters requiring 
medical expertise, such as diagnosis, medical etiology, or 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Review of the medical records summarized above 
simply does not support the appellant's assertion, as these 
reports do not reflect any significant cardiac symptomatology 
or any disability which may be related thereto.  Moreover, 
the record reflects a July 2002 document indicating that a VA 
physician had reviewed the circumstances surrounding the 
treatment in question, and found that the treatment was not 
related to a service-connected disability.  The Board must 
find the probative weight of this assessment from a VA 
medical professional to outweigh that of the assertions by 
the appellant.  Id.  

In making the determination above, the Board does not 
question that the treatment in question was of a very urgent 
nature, and notes that a statement completed by a VA 
registered nurse in January 2002 appears to confirm that the 
treatment in question was of an emergent nature.  This nurse 
also (although the exact meaning of the notation is unclear) 
noted that a VA medical facility was not feasibly available 
to provide the treatment in question.  However, the evidence 
of record establishes that this treatment was not for a 
service-connected disability, nor was the condition for which 
the veteran was treated associated with, or aggravating, an 
adjudicated service-connected disability.  38 C.F.R. §§ 
17.52, 17.53.  Thus, as one of the criteria for payment or 
reimbursement of unauthorized medical expenses in question 
was not met in this case, and all the criteria provided by 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120 must be met in order for 
entitlement to reimbursement for the medical expenses in 
question to be granted under these criteria, entitlement to 
the benefits sought cannot be granted under these provisions.

The Board notes that another potential source for entitlement 
to reimbursement of the medical expenses in question is 
provided by the Veterans Millennium Health Care and Benefits 
Act, which provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); Pub. L. No. 106-117, 113 Stat. 1556 
(1999).  On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725, at 
66 Fed. Reg. 36,467, 36,472.  Those interim regulations are 
now final, and are codified at 38 C.F.R. § 17.1000-1008 
(2003).

However, under 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he 
has no entitlement to care or services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expenses 
of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) 
and (f)(2)(A).


In this case, as documented by health insurance claim forms 
of record, the veteran has health care coverage provided by 
Medicare "Part B," which provides supplementary medical 
insurance for the aged and disabled and was created pursuant 
to section 1831 of the Social Security Act.  See 42 U.S.C.A. 
§ 1395j (West 2002).  The definition of a health-care 
contract includes such insurance plans.  38 U.S.C.A. § 
1725(f)(2)(B).  Therefore, the criteria for reimbursement for 
the reasonable value of emergency treatment under the 
provisions of 38 U.S.C.A. § 1725 and its implementing 
regulations are not met.  

While the Board is sympathetic to the appellant's concerns, 
we are bound by the criteria set forth above, and a review of 
all the potentially applicable laws and regulations does not 
reveal a provision under which payment or reimbursement of 
the medical expenses in question may be made by VA.  
38 C.F.R. § 7104(c).  Moreover, the Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy all of the criteria listed in 38 U.S.C.A. § 1728(a).  
The Board also finds that the appellant is not eligible to 
receive reimbursement for the reasonable value of emergency 
treatment in question afforded the veteran under the 
provisions of 38 U.S.C.A. § 1725.  The benefit sought on 
appeal is accordingly denied.




ORDER

Entitlement to payment or reimbursement of private medical 
expenses incurred from March 22, 2002, through April 22, 
2002, at the Samaritan Medical Center in Watertown, New York, 
is denied.  




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



